 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIGIMEDIA TECH, LLC

Plaintiff,
No. 1:21-cv-01831-JGK
Vv.

ORAL ARGUMENT REQUESTED
VIACOMCEBS, INC., AND

SHOWTIME NETWORKS, INC.

Defendant.

Nee” Nene ema atte” at mata! masa! aetna mat! mae!

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
TABLE OF CONTENTS
Table of Authorities ...........ccccccscsccsscssssssccccssscecssesscsesscessecesaccessceseesseceseuscessasecesusecestaceesseceeesass
1 INTRODUCTION AND SUMMARY OF ARGUMENT. .uu....cccccscccccscsestccceceseetecscesece
Il. THE PREVIEW PATENTS ....ccccccccccccsscccccccssssecacsecsesesnncesecsuacecessssnsnscnsausacssesceseeesecens
IIL. RELEVANT LEGAL STANDARDS uu. cicccccccssscccssscccccesessscecceessnsuaceccesssseecessenacaas
A, Motion to Dismiss for Failure to State a Claim ....c..cccccccccsscccecseceesssccessseceeseees
B. Patent Eligibility Under 35 U.S.C. § 101 Is Properly Decided On A
Motion To Dismiss ..........cccccscccsscsssssccecsecssscecsececescccesteccestsesecesuscensescensueceeeuss
C. Patent Eligible Subject Matter Under 35 U.S.C. §$ 101 we eccccsesecsecesees
IV. ARGUMENT. .....c.ccccccssscsssssscsssecccssscccssacccssaccesesessaesstusssesussescsuscessseeeensuecsessuecessasecussess
A, The Asserted Claims of the Preview Patents Are Directed to the Abstract
Idea of Providing Preview Summaries Over A Network.......ccccccccccsseseeseees
B. The Asserted Claims of the Preview Patents Do Not Contain an Inventive
CONCEPE ..eecccsesscessesssseseeseeecseescsstsesesessesssssessessesscsesecsesscsesessceessssesesesssesacanaees
C. The Complaint Fails to Allege Any Claim Against ViacomCBS........0.0000.
V. CONCLUSION... ccccccccccsssscccsssscecessscesssacsesssscsesccecssesecsucessausessueseesesesessassseuteseseeneece

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 2 of 29
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 3 of 29

TABLE OF AUTHORITIES

Cases

Aatrix Software, Inc. v. Green Shades Software, Inc.,

890 F.3d 1354 (Fed. Cir, 2018) woo. cccccsccscssssssssscsecsscsscssccssesssecssssscesessvssccsscssessssssesevecesaetsaeeees 10
Affinity Labs of Tex., LLC v.Amazon.com Inc.,

838 F.3d 1266 (Fed. Cir. 2016) oo. .ccescscssssssssssesseseescsssesesscsscssesescaesessssssseusssecsessassarsasaceeesaes 16
Alice Corp. Pty. Ltd v. CLS Bank International,

573 U.S. 208 (2014)... ccccccscssscscssssssessesesssesscsessscsessscsscessssscssessseasssesuseaseassaecaeceassaeeacaeens passim
Am. Needle, Inc. v. Zazzle Inc.,

No. 15-CV-3971, 2016 WL 232440 (N.D. Ill. Jan. 19, 2016), aff'd, 670 F. App’x 717 (Fed.

Cir, 2016) eee eeeseessscesccssseseesecsseeeessesscssesscssesecsssssessessscssesssscesscssessessesacaceracesesacesaseneetsesssenesase 13
Ashcroft v. Iqbal,

556 U.S. 662 (2009)... ececsscscssessesscssesscescsecsecssesscssssssesscsssesscsscsscsscsessacsceeaseaeeseseaeeaeeanes 8, 9, 19
Atlantic Corp. v. Twombly,

S50 U.S. 544 (2007)... ececscssscssesscssesscssesscsscseesesssesesssscssesscescesscsscssssssaesacerasenstaeeaasenecaeenees 8, 9, 19
Automated Tracking Sols., LLC v. The Coca-Cola Co.,

723 Fed. Appx. 989 (Fed. Cir. 2018)... ecccccsssssssssesssscssesesececsesscsesseecsesscsssssssscsscsssceesseaeeaenes 11
Automated Transaction LLC v. New York Cmty. Bank,

No. 12-CV-3070 JS ARL, 2013 WL 992423 (E.D.N-Y. Mar. 13, 2013) ....ccceseseseeeee 9, 19, 20
Berkheimer v. HP Inc.,

881 F.3d 1360 (Fed. Cir. 2018), cert denied, 140 S. Ct. 911 (2020) ....eeececseseeseseseseesens 9,10
Berkheimer v. HP Inc.,

890 F.3d 1369 (Fed. Cir, 2018) cc cccccscssscssesscsssscsecsscsssssssssscssesecsecsesecsecseescsaceeeesesaeseceusaceass 17
Bilski v. Kappos,

561 U.S. 593 (2010)... ee eececessssssssecssessesecscessesessessscsscesssscsesssessvsscsasesecsscsecssseaseascesecascrscsasencees 5
Cf: Aatrix Software, Inc. v. Green Shades Software, Inc.,

882 F.3d 1121 (Fed. Cir, 2018) wo. cccccecssssscsssssssssssssssscsscsessessvsevscesesetsccsecsessecsesseesssceasseeeeeess 18
Cleveland Clinic Found. v. True Health Diagnostics LLC,

859 F.3d 1352 (Fed. Cir, 2017) o..eccescscssssescscsssssesesesscsscsesscscsesecscesesssesecsecarsceseavacassesacserseasacs 11
Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass'n,

776 F.3d 1343 (Fed. Cir, 2014) .occcccccscsscsccscsscssssscsecscsscssesscsesecsecsacsessesseesessssassessassasscsussasees 11

-i-
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 4 of 29

Customedia Techs., LLC v. Dish Network Corp.,

951 F.3d 1359 (Fed. Cir. 2020) o...ececccecscsssssesessssesessesesesesseseessesessssesssscscsssessesessesases 13, 15, 18
cxLoyalty, Inc. v. Maritz Holdings Inc.,

986 F.3d 1367 (Fed. Cir, 2021) o.eeeececccsscssssseessesessesecsesscsescseescsecsesecscsessessusesssussasscsessesaseaeees 16
Elec. Power Grp., LLC v. Alstom S.A.,

830 F.3d 1350 (Fed. Cir, 2016) on. ee eecssessessessessesesessesesesseseeesessesesssesesesseecssceessssssesenssese 12, 19

Gabara v. Facebook, Inc.,
1:19-cv-09890-DLC, Dkt. 57 (S.D.N.Y. Sept. 04, 2020)... ccsscsssssssessesessssscsessesesseseescecssences 10

Gercia v. The Bank of New York Mellon Corp.,
1:19-cv-02810-VEC, Dkt. 46 (S.D.N.Y. Apr. 24, 2020)... cccccessssssscescescsscessesessessesessssetsasees 10

Holmes v. Allstate Corp.,
No. 11-CV-1543, 2012 WL 627238 (S.D.N.Y. Jan. 27, 2012), report and recommendation
adopted, 2012 WL 626262 (S.D.N.Y. Feb. 27, 2012) ....cccccssssssssssssesesesseseseeessessesescsesssesseesees 9

Intellectual Ventures I LLC v. Cap. One Bank (USA),
792 F.3d 1363 (Fed. Cir. 2015) ..ccccccescsssescssseescsssesscseesscssesscsscsscscsccesssscssesassesessceseseaseecereesens 15

Intellectual Ventures I LLC v. Cap. One Fin. Corp.,
850 F.3d 1332 (Fed. Cir. 2017) vec eeecesssessscesessesesesesesssssesssesseseseseessesacsessesesecsesssscscseusscsceees 14

Intellectual Ventures I LLC v. Erie Indem. Co.,
711 Fed. App’x 1012 (Fed. Cir. 2017) ...eccccescsscssesseseescesesessesscsesscsscssssesssssecsecsessscssesscareaeacees 13

Intellectual Ventures I LLC v. Symantec Corp.,
838 F.3d 1307 (Fed. Cir. 2016) ec eeessssssssesseseseseeesessseesescsssesessssesesesessssesssscsesssecsscscsssescacscees 17

Interval Licensing LLC v. AOL, Inc.,
896 F.3d 1335 (Fed. Cir. 2018) occ ceccscsssssssesscsscsscssesesscsscscssssscscsscsessessessesassaseaceaceaceecacaees 9,16

Island Intellectual Prop. LLC v. Stonecastle Cash Mgmt. LLC,
1:19-cv-04792-JPO, Dkt. 58 (S.D.N-Y. May 29, 2020) ....cccscsscccccsssscsssscssesssssssvssssesscesssseeeaes 10

Martin v. City of New York,
No. 07 CIV. 7384 (DC), 2008 WL 1826483 (S.D.N.Y. Apr. 23, 2008) ...cccccccscscscccssseseseseeseees 9

Masimo Corp. v. Sotera Wireless, Inc.,
Case No. 19-cv-01100-BAS-NLS, Dkt. 103 (S.D. Cal. Dec. 10, 2020).....ccccssssesssesessesrseens 21

Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
566 U.S. 66 (2012)... eescceesssseseeseseessessesscsecsssscsscsssssssessessssessvarsessetacesecsecsesaucsacsacsussacsusecsesaes 11

Mod. Font Applications, LLC v. Peak Rest. Partners, LLC,
No. 2:19-CV-221 TS, 2019 WL 3781051 (D. Utah Aug. 12, 2019) ..cccecccsssessssescsesteeeeeeees 20

-lii-
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 5 of 29

Promos Techs., Inc. v. Samsung Elecs. Co.,

No. CV 18-307-RGA, 2018 WL 5630585 (D. Del. Oct. 31, 2018).....cccescssseseseecscsssessscseseens 20
SAP Am., Inc. v. InvestPic, LLC,

898 F.3d 1161 (Fed. Cir. 2018) voc ccccssssssesessecesssesesessssecscssvscsucscsssecsssseacaseseesaceaeansaeeesaces 10
Secured Mail Sols. LLC v. Universal Wilde, Inc., —

873 F.3d 905 (Fed. Cir. 2017) ..ccccsccscesesessesessssssesseseseesesesecsesesscsussssssscasssescessscaseacseeecareaesaees 17
Simio, LLC v. FlexSim Software Prod., Inc.,

983 F.3d 1353 (Fed. Cir, 2020) w.eceeccccccsssessssssssescessesesssssscsessscsssecsssasscseseasacssestsvacecseataenecscens 15
Starr v. Sony BMG Music Ent.,

592 F.3d 314 (2d Cir. 2010) woe eeeescsssssssssesesesscsessssesscscscsscsessesssscsesasssesscsevecseessaaeecaecsseacaneas 8
T-Jat Sys. 2006 Ltd. v. Expedia, Inc. (DE),

No. CV 16-581-RGA-MPT, 2017 WL 896988 (D. Del. Mar. 7, 2017) ...cccccsssscessssssessesvsesesens 20
TS Pats. LLC v. Yahoo! Inc.,

279 F. Supp. 3d 968 (N.D. Cal. 2017), aff'd, 731 F. App'x 978 (Fed. Cir. 2018) wesc 13
Uniloc USA, Inc. v. LG Elecs. USA, Inc.,

957 F.3d 1303 (Fed. Cir. 2020) oe ceccesssssesesscsesscssscsessescscecsesscsvscseseeavavasaceesasacsesesavacseseacenes 12
Univ. of Fla, Res. Found., Inc. v. Gen. Elec. Co.,

916 F.3d 1363 (Fed. Cir. 2019) woe ecsssssssssssessssssscssecssscssscsescevscssscecssscesececeeeceseseaveseaceceeaces 16
VeriPath, Inc. v. Didomi,

1:19-cv-01702-GBD, Dkt. 36 (S.D.N.-Y. Mar. 30, 2020) ...c.cccsscccscsssssssscsesesesrsescecesseceecansesees 10
Visual Memory LLC v. NVIDIA Corp.,

867 F.3d 1253 (Fed. Cir. 2017) .eececcsssssssssssssessscsesscscsssssesssssscsusccesveracsvacaracstasacasatstsesssasasees 12
Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc.,

933 F.2d 131 (2d Cir.1991) oe eccscsssesescscscscsescscscsescsssssssssssesssssseacacaracssscavacseatscsesesseevavevavans 20
Statutes
BS U.S.C. § LOL ee ececccsesesscsssssescsssssesessesesesesesnssesesescssscessssssscscscsussssersasasacasaususacasacavavacavavenseces passim
Fed. R. Civ. Po 12. ecccscsssssssescsesesesssssesesessscssssssesescsssvascscassssvcesscecscacasaraaususasssasssavavsvseescacens 8, 10
Fed. R. Civ. P. S..cccssssssssssssssssscscecsestssssesssesesessssssescssssssssscacacsuaavsesesesasasataarsssasasasascavssavareasavesecens 9

-iV-
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 6 of 29

Defendants ViacomCBS Inc. (“ViacomCBS”) and Showtime Networks Inc.
(“Showtime”) (collectively, “Defendants”) respectfully submit this Memorandum of Law in
Support of their Motion to Dismiss counts III, IV, and V of Plaintiff DigiMedia Tech, LLC’s
(“Plaintiff”) complaint and in support of ViacomCBS’s motion to dismiss all asserted claims.

I. INTRODUCTION AND SUMMARY OF ARGUMENT

Showtime is a leading producer of premium entertainment content and provides a popular
video streaming platform at Showtime.com.

Plaintiff, which does not offer any product or services of its own, asserts that Defendants
infringe five patents that Plaintiff acquired from Intellectual Ventures Assets 145 LLC in
November 2019. Dkt. 1 at 1% 42-66. In counts IN-V of the complaint, Plaintiff asserts that
Showtime’s video streaming platform infringed at least claim 1 of U.S. Patent No. 7,743,399 (the
“°399 patent”), U.S. Patent No. 8,087,049 (the “’049 patent”), and U.S. Patent No. 9,055,328
(the “°328 patent”) (collectively, the “Preview Patents”), all of which expired in 2020.! Those
asserted claims of the Preview Patents are directed to methods of providing previews of video or
audio programming. The idea of providing previews of video or audio programming is an age-
old marketing strategy—nearly as old as radio and cinema themselves. As explained in more
detail below, because the asserted claims do no more than use known technology for streaming
video to implement that well-known abstract idea of providing previews containing an excerpt of
the longer video or audio, they are not directed to patentable subject matter pursuant to 35 U.S.C.

§ 101.

 

' The complaint (Dkt. 1) and the ’399, 049, and ’328 patents are attached as Exhibits A-D,

respectively, to the Declaration of D. Lawson Allen (“Allen Decl.”) filed herewith.
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 7 of 29

As the specification itself demonstrates, the asserted claims merely utilize the
functionality of existing technology together with industry standards and well-known
components to accomplish the claimed methods of providing preview summaries. Simply
implementing such an abstract process on a computer does not make it patent-eligible. Nor do
the asserted claims recite any non-conventional hardware or software to implement the purported
inventions. As explained in more detail below, the claims merely describe a desired result
accomplished through purely functional language. The Federal Circuit has made clear that such
claims are ineligible for patenting under 35 U.S.C. § 101. Accordingly, the Court should grant
Defendants’ motion and dismiss counts III-V of the complaint.

Plaintiff also fails to state any plausible claim of patent infringement against ViacomCBS.
Counts I-II of the complaint assert that Showtime’s AVC video encoding infringes at least claim
6 of U.S. Patent No. 6,473,532 (the “’532 patent”), which expired in 2020, and at least claim 1 of
U.S. Patent No. 6,744,818 (the “’818 patent”). Counts III-V of the complaint assert that
Showtime’s video streaming platform infringed at least claim 1 of each of the Preview Patents.
The complaint does not allege that any product or service made, used, offered for sale, or sold by
ViacomCBS infringes any of the asserted patents. Accordingly, the Court should grant
ViacomCBS’s motion to dismiss the complaint against it in its entirety.

IL. THE PREVIEW PATENTS

The Preview Patents, all of which are entitled “Network-based service to provide on-
demand video summaries of television programs,” are in the same patent family and share the
same specification. The specification and claims of the Preview Patents are directed to

essentially the same invention: providing preview summaries of television or audio programming
 

 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 8 of 29

over a network. See ’399 patent, abstract; ’049 patent, abstract; ’328 patent, abstract.2_ The °399
and ’049 patents expired on May 24, 2020, and the 328 patent expired on October 4, 2020.

In the “Background of the Invention” section, the specification describes generally
available recording apparatuses and “more sophisticated systems (Digital Video Recorders)
which automatically record programming (via a digital cache/memory) and allow the user to
selectively view portions of the recorded programming at a later time.” *399 patent at 1:20-31.
This section also identifies alleged shortcomings of these prior art recording apparatuses, mainly
that “[t]hese record/playback systems are [] limited by failing to fully utilize network system
capabilities.” Id. at 1:41-42. The specification goes on to admit the existence of preview
summaries for these record/playback systems, but states that the “[s]ummaries ... may be poorly
defined or delimited resulting in loss of program material available to the user/viewer. Options
available to the user are limited to manipulation of programming as received rather than using
network and program provider resources to provide a broad spectrum of control.” Jd. at 1:41-48.

The specification further states that the alleged invention disclosed in the Preview Patents
overcomes the cited deficiencies in the prior art record/playback systems by enabling recipients
who receive network programming “to receive television/audio programming from a distribution
network and view selected summaries of such programming as part of a network-based service.”
Id. at 1:52-56. Thus, according to the specification itself, the claimed invention is taking the
known idea of audio/video previews as known and used in the prior art recording apparatuses

and implementing that same idea on network-based services.

 

* Because the specifications of the Preview Patents are substantially the same, citations to the

shared specification will be made with respect to the 399 patent.
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 9 of 29

Independent claim 1 of the ’399 patent, the only claim of the ’399 patent identified in the

complaint, recites:

1. A computer-implemented method of providing summaries of
programming to a recipient, the method comprising, at a network node:

dividing a received program into program segments;

summarizing and storing each program segment into a corresponding
summary segment, wherein each summary segment includes audio, full-motion
video, and at least one still picture;

generating metadata files for delimiting a beginning and an end of
summary segments and program segments; and

upon a request from a user from a client device, supplying the summary
segments in lieu of program segments, the summary segments being streamed in a
first channel to the client device and the program segments being streamed in a
second channel to the client device.

*399 patent at 11:14-28.

Independent claim 1 of the ’049 patent, the only claim of the ’049 patent identified in the

complaint, recites:

1. A method of generating programming summaries, the method
comprising:

summarizing each program segment of a plurality of program segments of
a program to yield a corresponding summary segment and storing the
corresponding summary segment, wherein the corresponding summary segment
comprises audio, video, and at least one image;

generating indexing information for facilitating links between each of the
plurality of program segments and the corresponding summary segment; and

in response to a user request for a requested program segment comprising
a subset of the program and based on the indexing information, streaming a
requested summary segment for the requested program segment in a first channel
to a client device of the user and streaming the requested program segment in a
second channel to the client device.

’049 patent at 11:23-39,

Both of the asserted claims of the ’399 and ’049 patents relate to providing summaries of
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 10 of 29

programming as part of a network-based service. Each of the asserted claims has the following
common elements: (1) providing for multiple program segments; (2) summarizing and storing
program segments into a corresponding summary segment; including audio, video, and at least
one image in each summary segment; and (3) streaming to a client device the summary segments
in a first channel and the program segment in a second channel. The main difference between
the two claims is that claim 1 of the ’399 patent provides for generating information (metadata
files) noting the beginning and ends of a segment, while claim 1 of the ’049 patent provides for
generating a different set of information (indexing information) for linking a program segment
and its corresponding summary segment. That is, the only difference is noting when segments
start and finish versus noting which summary segments correspond to which program segments.

Notably, during prosecution of the ’399 patent, the United States Patent and Trademark
Office rejected the claims under § 101 because “the steps of ‘dividing’, ‘summarizing’,
‘generating’ and ‘streaming’ [] yield no physical transformation that would lead to a useful,
concrete and tangible result with respect to a practical/real world application.” Allen Decl., Ex.
E at 2 (Office Action Dated December 15, 2008, p. 2). At the time, and well before the Supreme
Court’s decisions concerning the application of § 101 to computer-implemented inventions in
Bilski v. Kappos, 561 U.S. 593 (2010) and Alice Corp. Pty. Ltd v. CLS Bank International, 573
U.S. 208 (2014), the Applicant overcame the rejection by merely adding “computer-
implemented” to the claims. See Allen Decl., Ex. F at 2-7, 10 (Response After Final Action
dated March 23, 2009).

Independent claim 1 of the ’328 patent, the only claim of the ’328 patent identified in the
complaint, recites:

1. A method, comprising:
 

 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 11 of 29

transmitting to a client device, by a computer-based device, information
that facilitates a display of a link, wherein the link is selectable by a user to
navigate between a summary segment of a first program and the first program,
wherein the summary segment includes a summary of a particular portion of the
first program, and wherein the summary segment comprises at least one of the
following: a video, an audio, or an image;

in response to detecting a selection of the link by the user, the computer-
based device transmitting to the client device at least a portion of the first
program;

subsequent to transmitting at least the portion of the first program to the
client device, the computer-based device selecting, based on a user profile that
includes the first program, a second program; and

the computer-based device causing a display of at least a portion of the
second program on the client device.

*328 patent at 11:19-36.

The asserted claim of the °328 patent is also directed to providing summaries of
programming as part of a network-based service. However, the ’328 patent provides for a slight
variation on providing summaries, by navigating between summary segments and a program
segments by links and automatically displaying additional programs based on the user’s profile
after the user finishes a first program segment.

The Preview Patents utilize a widely adopted industry standard for streaming video
content over networks to realize the features of the asserted claims. The specification provides
that “[t]he process of transmitting and generating summaries is based in part upon properties
specified in the MPEG-2 (Moving Picture Experts Group) standards,” which “is a standard
concerning signal encoding and real time transmission of video and audio program streams.”
*399 patent at 2:23-27 (emphasis added). This standard permits transmission of information over
a network using packet headers that “include many features such as time stamps, typing of
payloads and combining/multiplexing” and “information-carrying capability of a video stream.”

Id. at 2:29-33. “The MPEG-2 standards enable user data, in the form of metadata, to be included
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 12 of 29

in a video sequence,” and “further allows an elementary data stream to be included within a
program stream ... to provide indexing used to implement video linking and interrupted viewing
features.” Id. at 2:57-63; see also id. at 7:5-12 (“MPEG-2 is a standard concerned with video and
audio coding and processing other multimedia signals (e.g., packet streams). ... MPEG
processing, decoding of digital signals and design of a MPEG-2 system decoder is discussed in
‘Digital Video: An Introduction to MPEG-2’ by B. G. Haskell et al 1997. This discussion of this
book is incorporated herein by reference.”).

The specification describes the “relationship between program and summary segments”
as being “established and controlled through use of a metadata file or files.” Jd. at 4:46-48. The
specification describes a number of uses for the metadata. For example, the specification states
that the metadata is used to (i) “identify program and summary segments;” (ii) establish the
“[s]tart and end positions for each summary segment” and the “start and stop positions for each
program segment;” (iii) establish the “links for use in changing from a program to a summary or
vice versa;” and (iv) “switch[] from a program segment to a corresponding summary segment
with an automatic return to the next program segment.” See id. at 4:46-65. That is, all of
functions in the asserted claims are “established and controlled through use of a metadata file or
files.” Id. at 4:46-48.

With respect to the metadata, the specification states “metadata may be expressed in
XML (eXtensible Markup Language) or a suitable equivalent. XML is well known and need not
be discussed in detail.” Id. at 4:65-5:1 (emphasis added). The specification further specifies that
“[t]he metadata file is generated by the content provider. It permits the system to select the
desired summary information if available. Transmission of the signal in accord with the MPEG-2

standard allows the interaction with the programming file by means of this metadata file.” Id. at
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 13 of 29

5:25-30. “[T]he metadata in accord with MPEG-2 standards is transmitted as part of an
elementary data stream associated with the program.” Jd. at 11:5-7. Additionally, “[s]oftware
can use these [metadata] keywords to identify segments that are most likely to be of interest to a
particular viewer” (id. at 5:47-49), and the specification states that a “[Video Summary Server
(VSS)] 1203 has capabilities and processes similar to that of [a set top box (STB)] and can
autonomously decide which summaries to receive and store based on a user profile and past
usage history stored in the VSS.” Jd. at 7:51-54.

In short, the Preview Patents utilize an industry standard with well-known components
(e.g., metadata) generated by the content provider and existing technology to implement the
claimed methods of providing preview summaries. None of the asserted claims in the Preview
Patents claims any new hardware, software, or other computer technology for performing the
claimed functions. Nor are there any limitations in the claims as to any specific technological
implementation or improvement in providing preview summaries of network programming.
Rather, each claim recites only generalized methods for providing preview summaries over a
network using existing technology.
Il, RELEVANT LEGAL STANDARDS

A. Motion to Dismiss for Failure to State a Claim

Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure to
state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Starr v. Sony BMG Music Ent.,
592 F.3d 314, 321 (2d Cir. 2010). This requirement is satisfied when the factual content in the

complaint “allows the court to draw the reasonable inference that the defendant is liable for the
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 14 of 29

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While factual
allegations are taken as true on a motion to dismiss, this assumption “is inapplicable to legal
conclusions.” Jd. “Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Jd. (citing Twombly, 550 U.S. at 556).

A complaint must contain “a short and plain statement of the claim showing that the
pleader is entitled to relief,” in order to “give the defendant fair notice of what the . . . claim is
and the grounds upon which it rests.” Fed. R. Civ. P. 8(a)(2); Twombly, 550 U.S. at 555
(quotation marks and citation omitted). It is well established in this Circuit that plaintiffs cannot
simply ‘lump’ defendants together for pleading purposes. See Automated Transaction LLC v.
New York Cmty. Bank, No. 12-CV-3070 JS ARL, 2013 WL 992423, at *4 (E.D.N.Y. Mar. 13,
2013) (“Rule 8(a) is violated where a plaintiff, by engaging in ‘group pleading,’ fails to give
each defendant fair notice of the claims against it.”) (quoting Holmes v. Allstate Corp., No. 11—
CV-1543, 2012 WL 627238, at *22 (S.D.N.Y. Jan. 27, 2012), report and recommendation
adopted, 2012 WL 626262 (S.D.N.Y. Feb. 27, 2012)); Martin v. City of New York, No. 07 CIV.
7384 (DC), 2008 WL 1826483, at *1 (S.D.N.Y. Apr. 23, 2008) (“Rule 8(a) also requires that a
complaint against multiple defendants indicate clearly the defendants against whom relief is
sought and the basis upon which the relief is sought against the particular defendants.”) (citations

and quotations omitted).

B. Patent Eligibility Under 35 U.S.C. § 101 Is Properly Decided On A Motion To
Dismiss

Patent eligibility under 35 U.S.C. § 101 is a question of law that may contain underlying
issues of fact. Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018) (citing
Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018), cert denied, 140 S. Ct. 911

(2020)). However, the Federal Circuit has affirmed that subject matter eligibility under § 101 is
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 15 of 29

a question of law suitable for resolution at the pleadings stage. See, e.g., Aatrix Software, Inc. v.
Green Shades Software, Inc., 890 F.3d 1354, 1358 (Fed. Cir. 2018) (denying rehearing and
stating “‘[nJothing in this decision should be viewed as casting doubt on the propriety’ of our
previous cases resolving patent eligibility on motions to dismiss or summary judgment.
[Berkheimer,] 881 F.3d at 1368. Indeed, since Berkheimer and Aatrix, we have continued to
uphold decisions concluding that claims were not patent eligible at these stages.) (collecting
cases); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018) (“Like other legal
questions based on underlying facts, this question may be, and frequently has been, resolved on a
Rule 12(b)(6) or (c) motion where the undisputed facts, considered under the standards required
by that Rule, require a holding of ineligibility under the substantive standards of law.”). Indeed,
courts in this district have recently invalidated numerous patents under § 101 pursuant to Rule
12(b)(6). See, e.g., VeriPath, Inc. v. Didomi, 1:19-cv-01702-GBD, Dkt. 36 (S.D.N.Y. Mar. 30,
2020); Gercia v. The Bank of New York Mellon Corp., 1:19-cv-02810-VEC, Dkt. 46 (S.D.N.Y.
Apr. 24, 2020); Island Intellectual Prop. LLC v. Stonecastle Cash Mgmt. LLC, 1:19-cv-04792-
JPO, Dkt. 58 (S.D.N.Y. May 29, 2020); Gabara v. Facebook, Inc., 1:19-cv-09890-DLC, Dkt. 57
(S.D.N.Y. Sept. 04, 2020).

C. Patent Eligible Subject Matter Under 35 U.S.C. § 101

Section 101 allows inventors to obtain patents on “any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C.
§ 101. However, “this provision contains an important implicit exception:” an inventor may not
patent laws of nature, natural phenomena, or abstract ideas. Alice, 573 U.S. at 216 (citations
omitted). To assess whether a patent violates this exception to the terms of § 101, the Supreme
Court has established a two-step framework, known as the Alice test, in which a court

determines: (1) whether the claim is “directed to one of those patent-ineligible concepts,” i.e., a

10
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 16 of 29

law of nature, natural phenomenon, or abstract idea, and, if so, (2) whether the elements of the
claim, considered “both individually and ‘as an ordered combination’ ... ‘transform the nature of
the claim’ into a patent-eligible application.” Id. at 217 (quoting Mayo Collaborative Servs. v.
Prometheus Labs., Inc., 566 U.S. 66, 78-79 (2012)). The Supreme Court has described step two
of this analysis as a search for an “inventive concept.” Jd. at 217-18 (citations omitted).

Each of the three claims of the Preview Patents presently asserted against Defendants in
the Complaint is addressed herein. However, even if Plaintiff asserted additional claims of the
Preview Patents, those additional claims of the Preview Patents are substantially similar and
linked to the same abstract idea as the three asserted claims discussed herein and fail to claim
eligible subject matter for the same reasons. See Content Extraction & Transmission LLC vy.
Wells Fargo Bank, Nat. Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (approving use of
representative claims in § 101 analysis where “the claims of the asserted patents are substantially
similar in that they recite little more than the same abstract idea”); Automated Tracking Sols.,
LLC v. The Coca-Cola Co., 723 Fed. Appx. 989, 991 (Fed. Cir. 2018) (“In a § 101 analysis,
courts may evaluate representative claims.”).

Additionally, claim construction is not required in order to determine eligibility under
§ 101. See Cleveland Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1360 (Fed.
Cir. 2017) (“[W]e have repeatedly affirmed § 101 rejections at the motion to dismiss stage,
before claim construction or significant discovery has commenced.”); Content Extraction &
Transmission LLC, 776 F.3d at 1349 (“Although the determination of patent eligibility requires a
full understanding of the basic character of the claimed subject matter, claim construction is not
an inviolable prerequisite to a validity determination under § 101.”). Here, there are no claim

construction issues that would affect the patent eligibility analysis.

11
 

 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 17 of 29

IV. ARGUMENT

Counts III-V of the complaint assert infringement of one claim from each of the three
Preview Patents. All three counts should be dismissed with prejudice, because the sole asserted
claims from each Preview Patent (claim 1 of each) are not patent-eligible under 35 U.S.C. § 101
as a matter of law. As set forth above in Section II, all three Preview Patents share a common
specification, and are directed to essentially the same invention—providing preview summaries
of video or audio programming over a network—utilizing an industry standard and the well-
known functions of existing technology.

Additionally, all counts of the complaint should be dismissed with respect to ViacomCBS
since the complaint fails to allege that any product or service offered by ViacomCBS infringes
the asserted patents.

A. The Asserted Claims of the Preview Patents Are Directed to the Abstract Idea of
Providing Preview Summaries Over A Network

At step one of the Alice test, the court analyzes the claims to “determine whether the
claims at issue are directed to one of those patent-ineligible concepts.” Alice, 573 U.S. 208 at 217
(citation omitted). The Federal Circuit has “described the first-stage inquiry as looking at the
focus of the claims, their character as a whole.” Elec. Power Grp., LLC y. Alstom S.A., 830 F.3d
1350, 1353 (Fed. Cir. 2016) (citations and internal quotation marks omitted).

Where, as here, the claims at issue involve computers, the Federal Circuit has instructed
that courts “must articulate with specificity what the claims are directed to and ‘ask whether the
claims are directed to an improvement to computer functionality versus being directed to an
abstract idea.’” Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1258 (Fed. Cir. 2017)
(internal citations omitted). “In cases involving software innovations, this inquiry often turns on

whether the claims focus on specific asserted improvements in computer capabilities or instead

12
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 18 of 29

on a process or system that qualifies an abstract idea for which computers are invoked merely as
a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306-07 (Fed. Cir. 2020)
(citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)).
“[T]o be directed to a patent-eligible improvement to computer functionality, the claims must be
directed to an improvement to the functionality of the computer or network platform itself.”
Customedia Techs., LLC, 951 F.3d at 1365 (citations omitted).

“The Supreme Court and [the Federal Circuit] have held that a wide variety of well-
known and other activities constitute abstract ideas.” Intellectual Ventures I LLC v. Erie Indem.
Co., 711 Fed. App’x 1012, 1015 (Fed. Cir. 2017) (citation omitted). Numerous cases have held
that claims purporting to cover the manipulation of data on computers (including providing
previews) are directed to abstract ideas. See, e.g., Am. Needle, Inc. v. Zazzle Inc., No. 15-CV-
3971, 2016 WL 232440, at *3 (N.D. Ill. Jan. 19, 2016), affd, 670 F. App’x 717 (Fed. Cir. 2016)
(finding that claims related to “promoting sales by providing a visual aide to purchasing over the
internet” were directed to the abstract idea of “presenting previews of merchandise to potential
customers”); TS Pats. LLC v. Yahoo! Inc., 279 F. Supp. 3d 968, 994 (N.D. Cal. 2017), aff'd, 731
F. App'x 978 (Fed. Cir. 2018) (finding that claims related to providing metadata or sharing
information about a file or folder were directed to the abstract idea of “preview-based file or
folder sharing”). More specifically, the idea of providing previews is has been repeatedly found
to be an abstract idea in the Alice analysis. See Am. Needle, 2016 WL 232440, at *3; TS Pats.,
279 F. Supp. 3d at 994,

Here, the focus of the three asserted claims is the same core abstract idea: providing
preview summaries of video or audio programming over a network. The idea of making a

preview summary of video content available to users is, of course, a well-known practice entirely

13
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 19 of 29

separate from computer technology, whether in movie theaters or on television channels.
Consistent with the numerous cases finding abstract ideas involving manipulation of data on
computers, providing preview summaries of programming over a network falls squarely into the
category of ideas repeatedly found patent ineligible under the Alice test.

The asserted claims of the ’399 and ’049 patents merely recite generic steps for providing
preview summaries of programming using information (e.g., metadata) to either (i) note the
beginning and ends of a summary or program segment (the ’399 patent); or (ii) link program
segments and corresponding summary segments (the ’049 patent). The specification itself
establishes that both the metadata and the claimed functionality are well known and based on
existing technology. See, supra, Section II. For example, the Preview Patents utilize a widely
used MPEG-2 industry standard and metadata files expressed in the well-known XML format to
realize the claim limitations. ’399 patent at 2:23-27 (“The process of transmitting and generating
summaries is based in part upon properties specified in the MPEG-2 (Moving Picture Experts
Group) standards,” which “is a standard concerning signal encoding and real time transmission
of video and audio program streams.”); id. at 4:65-5:1 (“metadata may be expressed in XML
(eXtensible Markup Language) or a suitable equivalent,” and “XML is well known and need not
be discussed in detail.”). Completely absent from the specification is any suggestion that the
claimed invention presented any technical improvement to the known methods for providing
such summaries to users or any improvement to the functioning of the computer itself.

Likewise, “[s]tripped of excess verbiage,” the asserted claim of the ’328 patent recites
little more than navigating between summary segments and a program segments by links and
automatically displaying additional programs based on the user’s profile after the user finishes a

first program segment. Intellectual Ventures I LLC v. Cap. One Fin. Corp., 850 F.3d 1332, 1339

14
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 20 of 29

(Fed. Cir. 2017). The asserted claim of the ’328 patent is directed to the same core concept as
the asserted claims of the ’399 and ’049 patent (providing preview summaries) with additional
steps that are not “directed to an improvement to the functionality of the computer or network
platform itself.” Customedia Techs., LLC, 951 F.3d at 1365 (citations omitted). Even if
automatically displaying additional program segments based on the user’s profile may improve
the user’s experience, improving the user experience does not convert an otherwise abstract idea
into a non-abstract idea. See Simio, LLC v. FlexSim Software Prod., Inc., 983 F.3d 1353, 1361
(Fed. Cir. 2020) (“But this argument does not explain how the computer’s functionality is
improved beyond the inherent improvement of the experience of a user.... In this case,
‘improving a user’s experience while using a computer application is not, without more,
sufficient to render the claims directed to an improvement in computer functionality.’”) (quoting
Customedia Techs., LLC., 951 F.3d at 1365) (emphasis in original).

None of the asserted claims uses any new hardware, software, or other computer
technology for performing the claimed functions. See, supra, Section II. Instead, the asserted
claims merely recite generic steps for carrying out the abstract processes, and the instructions
amount to nothing more than generically implementing the abstract processes in a digital
environment. “Steps that do nothing more than spell out what it means to ‘apply it on a
computer’ cannot confer patent-eligibility.” Intellectual Ventures I LLC v. Cap. One Bank (USA),
792 F.3d 1363, 1370 (Fed. Cir. 2015) (quoting Alice, 134 S.Ct. at 2359); see also Customedia
Techs., LLC, 951 F.3d at 1364 (“We have held that it is not enough, however, to merely improve
a fundamental practice or abstract process by invoking a computer merely as a tool.”).

B. The Asserted Claims of the Preview Patents Do Not Contain an Inventive Concept

The asserted claims of the Preview Patents fare no better at step two of the Alice test.

The asserted claims are a classic example of claiming only the high-level steps that describe the

15
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 21 of 29

abstract idea and to implement it by using a computer as a tool. The remaining elements in the
asserted claims—adding information indicating the beginning and ends of a segment, linking a
program segments with corresponding summary segment, navigating between summary and
program segments via links, and automatically displaying an additional relevant program
segment—do not add anything “significantly more” to the abstract idea of providing preview
summaries of programming over a network or solve any technical problem. Alice, 134 S. Ct. at
2355.

The complaint alleges that the asserted claims of the Preview Patents “are directed to
technical solutions to the technical problem of streaming video summaries and related programs
to client devices.” Dkt. 1, 1127, 34, and 41. This boilerplate allegation cannot overcome the fact
that the claim language itself describes a desired result accomplished through purely functional
language. Such claims that fail to explain how the claimed result is to be implemented are
insufficient to confer eligibility. The Federal Circuit recently held that “claims provid[ing] no
useful guidance as to how this purported function is achieved ... cannot be directed to a
technological solution.” cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F.3d 1367, 1378 (Fed. Cir.
2021) (citing Univ. of Fla. Res. Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1368-69 (Fed. Cir.
2019)). Indeed, on several occasions the Federal Circuit has addressed claims using functional
or result-oriented terms, noting that claims must recite how they achieve the claimed result.
Interval Licensing LLC., 896 F.3d at 1346-47 (holding claims unpatentable where they “do not
recite any arguably inventive method of how the secondary information is displayed, such as
what portion of the screen is utilized or how the primary activity on the screen is monitored”)
(emphasis added); Affinity Labs of Tex., LLC v.Amazon.com Inc., 838 F.3d 1266, 1271 (Fed. Cir.

2016) (finding no inventive concept where “[t]he features set forth in the claims are described

16
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 22 of 29

and claimed generically rather than with the specificity necessary to show how those components
provide a concrete solution to the problem addressed by the patent”) (emphasis added);
Intellectual Ventures I LLC v, Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016) (“[W]hen a
claim directed to an abstract idea ‘contains no restriction on how that result is accomplished ...
[and] [t]he mechanism .. is not described, although this is stated to be the essential
innovation[,]’ ... then the claim is not patent-eligible.”) (internal citation omitted) (emphasis
added); Ameranth, Inc. v. Domino’s Pizza, LLC, 792 F. App'x 780, 787 (Fed. Cir. 2019) (holding
claim unpatentable where “the claim limitations describe a desired result but do not instruct how
to accomplish that result”) (emphasis added). Accordingly, the functional, result-oriented nature
of the asserted claims confirm the lack of an inventive concept.

Moreover, none of the asserted claims in the Preview Patents claims any new hardware,
software, or other computer technology for performing the claimed functions. The complaint
provides a conclusory assertion that “[t]he elements recited in the asserted claims of the
[°399/°049/°328] patent were not well-understood, routine, or conventional when the application
that became the [’399/’049/’328] patent was filed. Dkt. 1, 11 26, 33, and 40. However, such
conclusory statements are insufficient to defeat a motion to dismiss pursuant to § 101. See, e.g.,
Berkheimer v. HP Inc., 890 F.3d 1369, 1372 (Fed. Cir. 2018) (Moore, J., concurring in denial of
rehearing en banc) (“A motion to dismiss for failure to state a claim must be denied if ‘in the
light most favorable to the plaintiff and with every doubt resolved in the pleader's favor—but
disregarding mere conclusory statements—the complaint states any legally cognizable claim for
relief.’”) (citation omitted) (emphasis added); Secured Mail Sols. LLC v. Universal Wilde, Inc.,
873 F.3d 905, 913 (Fed. Cir. 2017) (“In ruling on a 12(b)(6) motion, a court need not ‘accept as

true allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as

17
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 23 of 29

the claims and the patent specification.”) (citation omitted).

Here, the complaint does not identify any elements recited in the asserted claims of the
Preview Patents that were not well understood, routine, or conventional. Nor does the complaint
explain in any detail how the alleged inventions achieve any improvement in the computer
technology. Rather, the complaint recites the same generic functions to be performed by any
general purpose computer as the claims, ie., manipulating video data, generating files and
delivering video data files to end users. Customedia Techs., LLC, 951 F.3d at 1365 (“But to be
directed to a patent-eligible improvement to computer functionality, the claims must be directed
to an improvement to the functionality of the computer or network platform itself.”). Cf. Aatrix
Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1127 (Fed. Cir. 2018) (“The
complaint alleges that the claimed software uses less memory, results in faster processing speed,
and reduces the risk of thrashing which makes the computer process forms more efficiently.
These allegations suggest that the claimed invention is directed to an improvement in the
computer technology itself and not directed to generic components performing conventional
activities.”) (internal citation omitted).

Contrary to the complaint’s assertions, the specification of the Preview Patents admits
that all of the components and functions recited in the claims were well known in the industry.
See, e.g., supra, Section II; 399 patent at 2:57-63 (“The MPEG-2 standards enable user data, in
the form of metadata, to be included in a video sequence ....”), 4:65-5:1 (“[M]etadata may be
expressed in XML (eXtensible Markup Language) or a suitable equivalent. XML is well known
and need not be discussed in detail.”), 5:47-49 (“Software can use these [metadata] keywords to
identify segments that are most likely to be of interest to a particular viewer.”), 7:51-54 (“The

VSS 1203 has capabilities and processes similar to that of the STB and can autonomously decide

18
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 24 of 29

which summaries to receive and store based on a user profile and past usage history stored in the
VSS.”). Understood in light of the specification, the claims require nothing more than “off-the-
shelf, conventional computer ... and display technology for gathering, sending, and presenting
the desired information.” Elec. Power Grp., 830 F.3d at 1355. Accordingly, the asserted claims
of the Preview Patents do not incorporate anything beyond conventional computing hardware
and software, which is insufficient to transform the subject matter into an eligible application of
the abstract.
C. The Complaint Fails to Allege Any Claim Against ViacomCBS

The complaint should be dismissed in its entirety against ViacomCBS for failure to state
a claim because Plaintiff has not plead “sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.
at 570).

Where a complaint names multiple defendants, that complaint must provide a plausible
factual basis to distinguish between the alleged infringing conduct of each defendant. Automated
Transaction LLC, 2013 WL 992423, at *4. The complaint here contains the conclusory
jurisdictional allegation that, “[u]pon information and belief, ViacomCBS sells, offers to sell,
and/or uses products and services throughout the United States, including in this judicial district,
and introduces infringing products and services into the stream of commerce knowing that they
would be sold and/or used in this judicial district and elsewhere in the United States.” Dkt. 1 at
12. However, the complaint does not identify any specific alleged infringing acts of
ViacomCBS. Counts I-II of the complaint assert that Showtime’s AVC video encoding infringes
the ’532 patent and the ’818 patent, while counts III-V of the complaint assert that Showtime’s
video streaming platform infringes infringed at least claim 1 of each of the Preview Patents. The

complaint does not allege that any product or service made, used, offered for sale, or sold by

19
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 25 of 29

ViacomCBS infringes any of the asserted patents. Rather, ViacomCBS appears to be included in
this action merely by virtue of its relationship as the parent company of Showtime. However, the
complaint does not allege any facts sufficient to show that ViacomCBS is liable for the acts of a
subsidiary company. See, e.g., Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc.,
933 F.2d 131, 138 (2d Cir.1991) (“New York law allows the corporate veil to be pierced either
when there is fraud or when the corporation has been used as an alter ego.” (emphasis in
original) (citations omitted).

District courts have dismissed similar complaints in patent cases where group allegations
of patent infringement fail to allege specific acts of infringement with respect to a subset of
defendants. See, e.g., Automated Transaction LLC, 2013 WL 992423, at *4-5 (dismissing
complaint for patent infringement because complaint failed to differentiate between the conduct
of the parent and subsidiary corporations and did not indicate that it sought to pierce the
corporate veil); Promos Techs., Inc. v. Samsung Elecs. Co., No. CV 18-307-RGA, 2018 WL
5630585, at *3 (D. Del. Oct. 31, 2018) (rejecting group allegations of patent infringement where
the complaint contained a jurisdictional allegation that each entity “placed one or more of its
infringing products into the stream of commerce” and “ships infringing products into and within
this District through an established distribution channel” but did not identify specific infringing
acts of individual defendants); T-Jat Sys. 2006 Ltd. v. Expedia, Inc. (DE), No. CV 16-581-RGA-
MPT, 2017 WL 896988, at *6 (D. Del. Mar. 7, 2017) (rejecting group allegations of patent
infringement where the complaint “fail[ed] to explicitly allege that [one defendant] sells or owns
the infringing technology” and “the allegations as to [two of the defendants did] not clarify that
each defendant committed at least one infringing act”); Mod. Font Applications, LLC v. Peak

Rest. Partners, LLC, No. 2:19-CV-221 TS, 2019 WL 3781051, at *3 (D. Utah Aug. 12, 2019)

20
 

 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 26 of 29

(dismissing claims against accused infringer where complaint did not allege any facts of
infringing activity specific to that accused infringer); Masimo Corp. v. Sotera Wireless, Inc.,
Case No. 19-cv-01100-BAS-NLS, Dkt. 103 at 12-14 (S.D. Cal. Dec. 10, 2020) (dismissing claim
of patent infringement with respect to parent company where complaint failed to plausibly show
that acts of subsidiary were attributable to the parent company and did not contain any additional
factual allegations sufficient to reasonably infer that the parent company’s conduct constituted
infringement).

Because the complaint does not include any specific allegations of infringing acts by
ViacomCBS, the complaint should be dismissed in its entirety with respect to ViacomCBS.
V. CONCLUSION

For the reasons set forth above, Defendants respectfully request that the Court grant their
motion to dismiss counts III, IV, and V of the complaint because the asserted claims of the ’399
patent, the ’049 patent, and the 328 patent are invalid under 35 U.S.C. § 101 for lack of
patentable subject matter and to dismiss all counts of the complaint against ViacomCBS because

Plaintiff has not plausibly alleged an act of infringement by ViacomCBS.

Dated: May 24, 2021 Respectfully Submitted,

Steven M. Liberman

 

Steven M. Lieberman
slicberman@rfem.com

Sharon L. Davis

sdavis@rfem.com

Jennifer B. Maisel

jmaisel@rfem.com

D. Lawson Allen

lallen@rfem.com

Rothwell, Figg, Ernst & Manbeck P.C.
607 14" Street N.W., Suite 800

21
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 27 of 29

22

Washington, DC 20005
Telephone: (202) 783-6040
Facsimile: (202) 783-6031

Attorneys for Defendants ViacomCBS Inc.
and Showtime Networks Inc.
 

Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 28 of 29

CERTIFICATE OF COMPLIANCE

This memorandum contains 6,509 words and complies with the formatting rules provided

in the Individual Practices of Judge John G. Koeltl.

A kev

_ Steve M. Lieberman

23

Steven M. Lieberman
slieberman@rfem.com

Sharon L. Davis
sdavis@rfem.com

Jennifer B. Maisel
jmaisel@rfem.com

D. Lawson Allen
lallen@rfem.com

Rothwell, Figg, Ernst & Manbeck P.C.
607 14" Street N.W., Suite 800
Washington, DC 20005
Telephone: (202) 783-6040
Facsimile: (202) 783-6031

Attorneys for Defendants ViacomCBS Inc.
and Showtime Networks Inc.
Case 1:21-cv-01831-JGK Document 29 Filed 05/24/21 Page 29 of 29

CERTIFICATE OF SERVICE

I hereby certify that on May 24, 2021, I filed the foregoing with the Clerk of Court using
the CM/ECF system which will send notification of such filing to the following:

Daniel Kent
Stephen R. Risley
Cortney S. Alexander
KENT & RISLEY LLC
5755 N Point Pkwy Ste 57
Alpharetta, GA 30022
404-585-4214
Fax: 404-829-2412
dankent@kentrisley.com
steverisley@kentrisley.com
cortneyalexander@kentrisley.com

  
    

Nasri V. B. Hage
Rothwell Figg Ernst & Manbeck, P.C.

24
